REASONS FOR ALLOWANCE

Claims 1, 4-9, 12-16, and 19-20 are allowed.
1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “  a gateway apparatus including a second computing platform having a second memory, one or more second processing devices in communication with the second memory, and in distributed communication network communication with the plurality of interaction devices, wherein the gateway apparatus further includes a monitoring application stored in the second memory, executable by at least one of the second processing devices and configured to: monitor the plurality of resource interaction devices including monitoring the resource interaction event application executing on each of the plurality of resource interaction devices for (i) average time for performing a purchase transaction at the POS device , (ii) average time between purchase transaction events , and (iii) average volume of purchase transactions  occurring over predetermined time periods, in response to the monitoring, determine that one of the resource interaction event applications executing on one of the resource interaction devices requires a revision that is specific to the one of the resource interaction event applications, and in response to determining that one of the resource interaction event applications requires the revision, generating the revision required by the one of the resource interaction event applications and deploying the revision to the one of the resource interaction event applications, ”as recited in Applicant's claims 1, 4-9, 12-16, and 19-20.  Claims 1, 4-9, 12-16, and 19-20 of the instant application are allowed over said prior art of record.       

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                

/DAVID R LAZARO/Primary Examiner, Art Unit 2455